RACOMBE, Circuit judge.
Undoubtedly the question whether a person, who has removed himself from one district to another, has thereby become an inhabitant or resident of the district where. he is- living and doing business when served with process is to be determined principally by his intent. His own declaration as to his intent, however, especially when made after he has* become appreciative of the consequences of a change of domicile, are not controlling. In the case at bar, in view of the defendant’s admissions as to his past conduct, his declarations as to..anything have little probative value. His intentions, aré to be deduced from his acts and from a consideration of the circumstances under which he acted.
.When he left Chicago and came to New York a suit against him was being tried, the result of' which he must have understood would be adverse, and which was of such a character that execution under the judgment'would"run against his person and result in his imprisonment. H.e came here, entered into business, took a lease of an office for a year and a half, and of apartments for nine months. He left his wife and child in Chicago, but that circumstance, usually important, is not especially persuasive because it appears that for several years, whenever absent from Chicago, he has traveled in this country and abroad with his mistress, introducing her as his. wife, socially as, well as to the hotels or tradespeople, from whom they have obtained lodging and food.- No doubt, when he'éaníe- he: inténded and hoped (and still does so) to return to Chicago. But, as" was said in Pacific Mutual Life Co. v. Tompkins, 101 Fed. 539, 41 C. C. A. 488, “the consummation of that hope and intent depended upon circumstances beyond his control;- the hap-penipgcof some fortunate 'eveht- giving him opportunity to return/’ He appreciates the situation. Since the entry of the Illinois decree against him in December last he has been in Chicago but a single da;^',' Jaifuáry ’7 th, :a’ Sunday, -yvdien he was immune from arrest under civil/process. Unless ‘ he may be fortunate enough to effect some compromise, he, hás no intention of residing in that city for many years to come, 'certainly not while' he is liable- to arrest in satisfaction- of the judgment., His acts show that until that time comes, if. it ever come, hé’ has elected out, of the territorial limits of the United States -this particular district-in’ which to' live and conduct his business--; and it -would seem that- within the' meaning of the act of 1887 he has becopie an inhabitant of this district.
The motion is denied.